     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.1 Page 1 of 12



1    Jeremiah D. Graham
     CA Bar No. 313206
2
     11956 Bernardo Plaza Dr., Pmb 20968
3    San Diego, CA 92128
     TELEPHONE: 619.633.5110
4    FASCIMILE: 619.330.4579
5

6                            UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF CALIFORNIA
7

8
     ABIDING PLACE MINISTRIES, a Church;
9                                                           CASE NO. '20CV0683 BAS AHG
                             Plaintiff,
10
                                                            VERIFIED COMPLAINT FOR
11                v.                                        TEMPORARY RESTRAINING ORDER,
                                                            DECLARATORY RELIEF, INJUNCTIVE
12   WILMA J. WOOTEN, Public Health Officer                 RELIEF AND DAMAGES
     for San Diego County, in her official capacity;
13
     the COUNTY OF SAN DIEGO; and DOES 1
14   through 100, inclusive,

15
                            Defendants.
16

17

18                                               COMPLAINT

19          Plaintiff Abiding Place Ministries (the “Church”) brings this Free Exercise case against

20   (1) Wilma J. Wooten, in her official capacity as the Public Health Officer of San Diego County;

21   (2) The County of San Diego; and, (3) DOES 1 through 100, inclusive, and alleges as follows:

22                                            INTRODUCTION

23          1.         Abiding Place Ministries brings this suit to challenge the “Order of the Health

24   Officer and Emergency Regulations” promulgated by the Defendants on April 8, 2020

25   (hereinafter, the “Order,” attached as Exhibit 1), which brings a sweeping ban on Assembly, and

26   especially Religious Assembly, that is unconstitutional on-its-face and as applied, because it is

27   not narrowly tailored and does not permit less restrictive means to achieve the government’s

28   interest without burdening the Plaintiffs’ Constitutional Rights.

                                                         1
                 _________________________________________________________________________________

            COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                            INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.2 Page 2 of 12



1            2.       The challenged order specifically prohibits religious gatherings while allowing
2    exceptions for more than one hundred (100) broad categories of non-religious businesses and
3    activities without any limitations, including allowing gatherings of workers and customers of
4    those businesses and activities.
5            3.       The Order is not a neutral law of general applicability because it targets a
6    Constitutionally protected activity (Assembly), while significantly burdening the Free Exercise
7    of Religion, and providing broad exemptions for many activities that are not constitutionally
8    protected.
9                                       JURISDICTION AND VENUE
10           4.       The Court has original jurisdiction over Plaintiff’s Federal Claim under US Const.,
11   Art. III, Sec 2, and under 28 U.S.C. §§ 1331 and 1343 (a)(3), because this claim arises out of the
12   First Amendment to the United States Constitution.
13           5.       The Court has supplemental jurisdiction over Plaintiff’s state law claim under 28
14   U.S.C. § 1367 because the state law claim is so related to the claim over which the Court has
15   original jurisdiction that it forms part of the same case or controversy under Article III of the
16   United States Constitution.
17           6.       The Court may award damages pursuant to 42 U.S.C. § 1983.
18           7.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b), as all defendants
19   reside in the judicial district, and are residents of the State of California and the events that gave
20   rise to this action occurred within this district.
21           8.       The Court has personal jurisdiction over all named Defendants because they are
22   all residents of the County of San Diego, and the State of California, and the Order that is being
23   challenged is jurisdictionally limited to this judicial district.
24                                                  PARTIES
25           9.       Plaintiff Abiding Place Ministries is a 501(c)(3) corporation formed and duly
26   operating as a Church under the Laws of the State of California. Hereinafter, every reference to
27   the Church includes its members.
28   ///

                                                          2
                  _________________________________________________________________________________

             COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                             INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.3 Page 3 of 12



1            10.      Plaintiff is informed and believes, and thereon alleges, that Defendant Wilma J.
2    Wooten is the Public Health Officer for San Diego County (Hereinafter, the “Public Health
3    Officer”), and responsible for the promulgation of the Order.
4            11.      Plaintiff is informed and believes, and thereon alleges, that the County of San
5    Diego is a public entity duly formed and organized under the laws of the State of California
6    (Hereinafter, the “County”), and that it is responsible for promulgating, interpreting and enforcing
7    the Order.
8            12.      Plaintiff is unaware of the true names and capacities of Defendants DOES 1 through
9    100, inclusive, and therefore sues them by fictitious names. Plaintiff will amend this Complaint to show
10   the true names and capacities of these Defendants once they are discovered. Plaintiff is informed and
11   believes and thereon alleges that each of these Defendants are responsible in some manner for the wrongful
12   acts alleged in this Complaint with respect to actions infringing on Plaintiff’s Constitutional Rights, and
13   proximately caused Plaintiff’s damages.
14           13.      Unless specifically indicated otherwise, reference to the Public Health Officer and
15   the County includes by reference DOE defendants 1 through 100. The Public Health Officer, the
16   County and DOES 1 through 100 are hereinafter singularly referred to as “DEFENDANT” and
17   collectively as “DEFENDANTS.”
18

19                                       FACTUAL BACKGROUND
20                    The Church
21           14.      Abiding Place Ministries is a Church that was founded in San Diego County, and
22   officially incorporated as a Church on February 21, 1986.
23           15.      Every Sunday, since that date, Abiding Place Ministries has assembled as a Church
24   in San Diego County.
25           16.      Abiding Place Ministries, and its members, who together make up the Church,
26   believe that a physical assembly in one place on the Lord’s day is an essential part of their
27   worship, such that failure to assemble is an unconscionable violation of God’s commands.
28


                                                          3
                  _________________________________________________________________________________

             COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                             INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.4 Page 4 of 12



1           17.     The Church is a small congregation, normally having less than one hundred (100)
2    persons at its Sunday meeting.
3           18.     The Church congregation considers itself to be family, and all its members works
4    in close proximity with all other members during the week, being employed in essential sectors
5    on their mission base and around the County.
6                   The Order
7           19.     In an attempt to “slow the transmission” of COVID-19, “to protect vulnerable
8    members of the public,” “to reduce the number of individuals who will be exposed to COVID-
9    19,” and to “preserve critical and limited healthcare capacity in the county,” the DEFENDANTS
10   have promulgated and sought to enforce the Order against the Church.
11          20.      The Order is an administrative order, made by the Public Health Officer, and
12   states that a violation of the Order is subject to fine, imprisonment or both.
13          21.     The Order is promulgated under Health and Safety Code §§ 101040, 120175 and
14   120175.5(b), which allow the Public Health Officer to take necessary preventative measure (i.e.
15   abatement, correction, removal, or other protective step against an actual public health hazard),
16   and issue orders to other governmental entities.
17          22.     The Order is directed to every person in San Diego County and directs all persons
18   “to remain in their homes or at their places of residence” (subject to broad categories of
19   exemptions) and prohibits all “public or private ‘gatherings’ as defined” in the Order.
20          23.     Gatherings are defined as “any event or convening that brings together more than
21   one person in a single room or single indoor or outdoor space at the same time, including people
22   in multiple vehicles in one location.”
23          24.     “[E]mployees or customers travelling to or from essential businesses or activities”
24   as defined in the Order, are excepted from the Order.
25          25.     Furthermore, family gatherings, gatherings at airports, gatherings on public
26   transportation, and gatherings at “essential business” as defined in the Order, are exempted from
27   the prohibition on “gatherings.”
28   ///

                                                       4
               _________________________________________________________________________________

            COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                            INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.5 Page 5 of 12



1            26.     The Order defines essential businesses or activities as “any business or activity…
2    designated by the State Public Health Officer as “Essential Critical Infrastructure Workers” set
3    forth in” the document attached as Exhibit 2.
4            27.     Exhibit 2 includes more than one-hundred-and-fifty (150) broad categorical
5    exemptions for business activities that are considered to be essential, including, but not limited
6    to: cannabis retailers, grocery stores, pharmacies, supermarkets, big box stores, banks,
7    convenience stores, pet supply stores, auto supply and repair shops, hardware and home
8    improvement stores, home appliance retailers, the entertainment industry, studios, establishments
9    related to the entertainment industry, laundromats, government facilities, television stations, radio
10   stations, the press, mental health facilities, and psychiatric facilities.
11           28.     In addition to the more than one-hundred-and-fifty (150) broad categorical
12   exemptions designated by the State Public Health Officer, the Order also refers to businesses and
13   activities referenced in Executive Order N-33-20, which references sixteen broad and undefined
14   “federal critical infrastructure sectors” identified by the Department of Homeland Security,
15   including a “Commercial Facilities Sector” which the Department of Homeland Security states
16   consists of eight (8) subsectors, including: “Outdoor Events (e.g. theme and amusement parks,
17   fairs, campgrounds, parades)” and “public assembly (e.g. arenas, stadiums, aquariums, zoos,
18   museums, convention centers),” along with “entertainment and media,” “gaming,” “retail,”
19   “sports leagues,” and two other broad categories.
20           29.     While exempting these, and other “essential business” from the rule prohibiting
21   gatherings and requiring everyone to stay-at-home, this definition places a limit on the Free
22   Exercise of Religion that is not placed on any other activity, only exempting “[f]aith based
23   services” if they “are provided through streaming or other technology.”
24           30.     This limitation is vague and requires some explanation, which was provided in a
25   letter from the Public Health Officer to the Pastor of the Church, which is attached as Exhibit 8
26   and states “…you and your employees who are essential for the operation of equipment necessary
27   to support the streaming of your services may travel to your facility. However, members of your
28   congregation are not allowed to travel to your site. This would be an unlawful gathering, even if

                                                        5
                _________________________________________________________________________________

             COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                             INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.6 Page 6 of 12



1    they remain in their vehicles as they did last Sunday… If the members of your congregation do
2    not abide my Order, the Sheriff will take actions necessary to enforce the Order.”
3           31.     The Order allows gatherings for a multitude of businesses and activities that are
4    not constitutionally protected, only requiring them to enact social distancing and increased
5    sanitation standards. However, it does not allow a Church, which is protected by the First
6    Amendment of the Constitution, to gather, even if it enacts the strictest possible social distancing
7    and the highest possible sanitation standards.
8                   The Church’s Efforts
9           32.     The Church has sought to work with County officials, including the Public Health
10   Officer, and the County Sheriff, to find a way to assemble while advancing the Government’s
11   interests, including enacting social distancing and increased sanitation standards.
12          33.     The Church has made three specific proposals in written form, and a number of
13   ancillary proposals, including enforcing social distancing at its services, requiring congregants to
14   wear protective gear (including hazmat suits), assembling in vehicles, assembling by family units
15   spread out over a large area and not permitted to interact with any other family units. The three
16   specific proposals are attached as Exhibits 3, 4 and 5.
17          34.     Letters exchanged between the Church and DEFENDANTS related to these efforts
18   are attached as Exhibits 6, 7 and 8.
19          35.     The Church has also offered to assemble limited by any guidance or restrictions
20   imposed by County officials.
21          36.     The DEFENDANTS have informed the Church that if they assemble, no matter
22   what precautions they take, they will be in violation of the Order, and the Order will be enforced
23   against them, including misdemeanor charges, and possible arrest, fine and imprisonment.
24          37.     On April 8, 2020, Counsel for the Church asked if the DEFENDANTS would be
25   willing to meet with the Church to discuss alternatives, and the DEFENDANTS refused to meet
26   with the Church.
27   ///
28   ///

                                                       6
               _________________________________________________________________________________

            COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                            INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.7 Page 7 of 12



1                                                 FIRST CLAIM
2                         (First and Fourteenth Amendment – Free Exercise)
3           38.     Plaintiff hereby alleges and incorporates by reference each and every allegation
4    contained in paragraph 1 through 37 of this Complaint as though fully set forth herein.
5           39.     The First Amendment of the United States Constitution provides that “Congress
6    shall make no law… prohibiting the free exercise [of religion].” Under the Fourteenth
7    Amendment, this prohibits every level of state and local government from making a law
8    prohibiting the free exercise of religion.
9           40.     On its face or as applied, the Order violates the First Amendment Free Exercise
10   Clause because it constitutes an overbroad restriction on the Free Exercise of Religion and on the
11   corollary First Amendment right to assembly.
12          41.     On its face or as applied, the Order violates the Free Exercise Clause because it
13   impermissibly places more stringent restrictions on the Church than are placed on secular
14   businesses.
15          42.     On its face or as applied, the Order violates the Free Exercise Clause because it
16   allows a large number of secular gatherings, while prohibiting religious gatherings.
17          43.     On its face or as applied, the Order violates the Free Exercise Clause because it is
18   not narrowly tailored, and it is not the least restrictive means to accomplish a compelling
19   governmental interest.
20          44.     On its face or as applied, the Order violates the Free Exercise Clause because it
21   constitutes a prior restraint on the exercise of the Church’s Free Exercise rights.
22          45.     On its face or as applied, the Order violates the Free Exercise Clause because it
23   exempts a large number of businesses and activities that are not protected by the Constitution,
24   while not providing a sufficiently equivalent exemption for protected First Amendment activity.
25          46.     On its face or as applied, the Order violates the Free Exercise Clause because it
26   prohibits the Free Exercise of Religion, and abridges the right to assembly, and deprives the
27   Church, and its members, of liberty, without due process of law.
28


                                                       7
               _________________________________________________________________________________

            COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                            INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.8 Page 8 of 12



1            47.    On its face or as applied, the Order violates the Free Exercise Clause because it
2    burdens the Free Exercise of Religion and is vague and overbroad.
3            48.    On its face or as applied, the Order violates the Free Exercise Clause because it is
4    not neutral, purporting to treat religious activity differently than every other category of activity.
5            49.    On its face or as applied, the Order violates the Free Exercise Clause because it is
6    not generally applicable, prohibiting religious services while exempting substantial comparable
7    conduct that is not religiously motivated.
8                                             SECOND CLAIM
9          (First and Fourteenth Amendment; California Const., Article I, § 3(a) – Assembly)
10           50.    Plaintiff hereby alleges and incorporates by reference each and every allegation
11   contained in paragraph 1 through 49 of this Complaint as though fully set forth herein.
12           51.    The First Amendment of the United States Constitution provides that “Congress
13   shall make no law… abridging… the right of the people peaceably to assemble.
14           52.    Article I, Section 3(a) of the California Constitution provides: “The people have
15   the right to… assembly freely to consult for the common good.”
16           53.    On its face or as applied, the Order operates as a sweeping abridgement of the right
17   of the people peaceably to assemble, banning all “gatherings” that are not exempted by the Order.
18           54.    On its face or as applied, the Order violates the Assembly clause because it does
19   not leave open sufficient alternative channels for the Church to exercise its right to Assemble.
20           55.    On its face or as applied, the Order violates the Assembly clause because it treats
21   some assemblies as more essential than others based on arbitrary reasons.
22           56.    On its face or as applied, the Order violates the Assembly clause because it treats
23   a wide variety of secular gatherings that are not otherwise protected by the Constitution as more
24   essential than a gathering in exercise of the Church’s Free Exercise right.
25           57.    On its face or as applied, the Order violates the Assembly clause because it is not
26   content neutral.
27   ///
28   ///

                                                        8
                _________________________________________________________________________________

              COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                              INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.9 Page 9 of 12



1            58.      On its face or as applied, the Order violates the Assembly clause because it is not
2    narrowly tailored and is not the least restrictive means to accomplish a compelling governmental
3    interest.
4            59.      On its face or as applied, the Order violates the Assembly clause because it
5    functions as a prior restraint of the Church’s right to Assemble on its own property.
6            60.      On its face or as applied, the Order violates the Assembly clause, because it
7    abridges the right to Assembly without a showing of clear and present danger, interference with
8    public property or other immediate threat to public safety or order.
9            61.      On its face or as applied, the Order violates the Assembly clause because it
10   provides no justification for why it treats some Assemblies as essential, and others as non-
11   essential.
12           62.      On its face or as applied, the Order violates the Assembly clause because it is
13   vague and overbroad.
14                                               THIRD CLAIM
15                                     (Fifth Amendment – Due Process)
16           63.      Plaintiff hereby alleges and incorporates by reference each and every allegation
17   contained in paragraph 1 through 62 of this Complaint as though fully set forth herein.
18           64.      On its face or as applied, the Order violates the Due Process Clause because it
19   deprives the Church, and its members, of the liberty to assemble and freely exercise their religion
20   without first providing them an opportunity to be heard.
21           65.      On its face or as applied, the Order violates the Due Process Clause because it
22   deprives the Church, and its members, of the use and enjoyment of their property for a lawful
23   purpose without first providing them an opportunity to be heard.
24           66.      On its face or as applied, the Order violates the Due Process Clause because it
25   violates Constitutional separation of power principles, being promulgated and enforced by the
26   same government official.
27   ///
28   ///

                                                          9
                  _________________________________________________________________________________

             COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                             INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.10 Page 10 of 12



1           67.     On its face or as applied, the Order violates the Due Process Clause because its
2    promulgation violated Constitutional non-delegation principles, being an exercise of broad
3    lawmaking authority by an executive official.
4           68.     On its face or as applied, the Order violates the Due Process Clause because it
5    deprives the Church, and its members, of their right to equal protection under the law, subjecting
6    their activity to heightened restrictions not afforded to other secular activities.
7           69.     On its face or as applied, the Order violates the substantive elements of the Due
8    Process Clause because it deprives the Church, and its members, of their right to Freedom of
9    Movement and Association.
10          70.     On its face or as applied, the Order violates the substantive elements of the Due
11   Process Clause because it deprives the Church of its privileges and immunities under the United
12   States Constitution.
13                                           FOURTH CLAIM
14                   (Unlawful Order – Arbitrary, Unreasonable and Oppressive)
15          71.     Plaintiff hereby alleges and incorporates by reference each and every allegation
16   contained in paragraph 1 through 70 of this Complaint as though fully set forth herein.
17          72.     On its face or as applied, the Order is arbitrary, unreasonable and oppressive
18   because it applies to vast numbers of persons who have had no exposure to the disease at all.
19          73.     On its face or as applied, the Order is arbitrary, unreasonable and oppressive
20   because it goes beyond what is reasonably required to safeguard the public.
21          74.     On its face or as applied, the Order is arbitrary, unreasonable and oppressive
22   because it leads to injustice, oppression and absurd consequences.
23          75.     On its face or as applied, the Order is arbitrary, unreasonable and oppressive,
24   because it discriminates against religious activity.
25                                             FIFTH CLAIM
26                          (Unlawful Order – Exceeds Statutory Authority)
27          76.     Plaintiff hereby alleges and incorporates by reference each and every allegation
28   contained in paragraph 1 through 75 of this Complaint as though fully set forth herein.

                                                       10
               _________________________________________________________________________________

             COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                             INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.11 Page 11 of 12



1           77.        The Order is made pursuant to California Health and Safety Code sections 101040,
2    120175, and 120175.5(b), none of which authorize a sweeping abridgement of the rights to freely
3    and peaceably assembly, or to free exercise of religion.
4           78.        The Order exceeds the authority provided by to the Public Health Officer by
5    Statute, because it is not a necessary preventative measure (i.e. abatement, correction, removal,
6    or other protective step against an actual public health hazard), and this is an order issued to the
7    general public and not to other governmental entities as allowed by statute.
8           79.        Under California Health and Safety Code § 120175.5(b), the Public Health Officer
9    only has authority to promulgate orders directed to “other governmental entities,” and not to the
10   general public.
11          80.        The California Health and Safety Code, and the laws of the State of California and
12   of the United States, provides specific instances and procedures for isolation and quarantine, that
13   have not been followed in the promulgation of this order.
14                                             SIXTH CLAIM
15                               (Deprivation of Rights – 42 U.S.C. § 1983)
16          81.        Plaintiff hereby alleges and incorporates by reference each and every allegation
17   contained in paragraph 1 through 80 of this Complaint as though fully set forth herein.
18          82.        The DEFENDANTS have, under color of the Order, and or other authorization,
19   subjected the Church to deprivation of rights.
20          83.        The DEFENDANTS have deprived the Church of its right to Free Exercise of
21   Religion, its right to unabridged peaceful assembly, its right to assemble freely to consult for the
22   common good, and its due process rights, as set forth in this Complaint.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       11
               _________________________________________________________________________________

            COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                            INJUNCTIVE RELIEF AND DAMAGES
     Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.12 Page 12 of 12



1                                       PRAYER FOR RELIEF
2           WHEREFORE, Plaintiff respectfully requests the Court to enter judgment against
3    Defendant as follows:
4           1. Granting the Plaintiff’s concurrently filed motion for a temporary restraining order;
5           2. Declaring enforcement of the Order against the Church to be unlawful and/or a
6              violation of the Church’s rights;
7           3. Granting an order preliminarily, and thereafter, permanently enjoining
8              DEFENDANTS and DEFENDANTS’ officers, agents, affiliates, servants,
9              successors, employees, and any other persons who are in active concert or
10             participation with any of the foregoing persons from enforcing the Order against
11             Plaintiff;
12          4. Entry of judgment for Plaintiff and against Defendants for deprivation of rights,
13             including an award of damages in an amount to be determined by the Court;
14          5. Awarding punitive damages against any Defendant found not to be acting in an
15             official capacity when depriving the Plaintiff of her rights;
16          6. Awarding Plaintiff’s costs and attorneys’ fees as authorized by Fed. R. Civ. P. 54, 42
17             U.S.C. § 1988, and/or any other applicable law.
18          7. Awarding such further relief as the Court deems just and proper.
19

20                                                        Respectfully Submitted,
21

22   DATED: 4/9/20                                        _________________________
23   San Diego, CA                                        Jeremiah Graham
                                                          11956 Bernardo Plaza Dr., Pmb 20968
24
                                                          San Diego, CA 92128
25
                                                          T: (619) 633-5110
26                                                        jeremiahdgraham@gmail.com
27                                                        Attorney for Plaintiff
                                                          ABIDING PLACE MINISTRIES
28


                                                      12
              _________________________________________________________________________________

            COMPLAINT FOR TEMPORARY RESTRAINING ORDER, DECLARATORY RELIEF,
                            INJUNCTIVE RELIEF AND DAMAGES
